The following opinion, denying a motion for rehearing, was filed July 3, 1903:
Albert, C.
An opinion was filed in this case at the present term, which is reported on page 305, ante. A motion for rehearing has been filed in which a vigorous assault is made on a proposition contained in the opinion to the effect that a return showing service of a summons by leaving a copy at the residence of the defendant does not satisfy the *310statute requiring a copy to be left at his usual place of residence. But the question is not necessarily involved -in this case; hence the opinion is to that extent dictum. By the- return in this case it is left uncertain to whom, and at whose residence, the copy was delivered. The legality of the service was put in issue by the objections of the defendant to the jurisdiction of the court. The court sustained those objections, and it was thereby established as one of the facts in the case that there had been no legal service of the summons issued September 1, 1900. Consequently, it is true, as stated in the former opinion, that the appearance of the defendant in the case after his objections were sustained was voluntary.
We do not overlook the fact that the court, in passing on the merits of the case, found that “the summons served on the defendant herein was delivered to the sheriff for service September 27,1900.” The phrase “served on the defendant” is not to be taken as a finding that there had been due and legal service thereof, thereby vacating the order of the justice sustaining the objections to his jurisdiction, but rather as a means of identifying the summons to which he referred. No motion was made to amend the return to the summons; timely objections were lodged against the service, which were properly sustained by the justice; there is no record of any other service. We must therefore hold, as heretofore, that the general appearance of the defendant was voluntary, and was the commencement of the action within the meaning of the statute of limitations. As such appearance was entered more than five years after the cause of action had accrued, the claim was barred when the action was commenced.
Complaint is made in the motion that it is held in the opinion as a matter of law that the payment relied upon to interrupt the running of the statute was not voluntary. The question arose on a demurrer to the petition. The petition does not allege a payment, but merely that the note bears an indorsement of a credit of the proceeds of a foreclosure sale. Under such circumstances the question pre*311sented is one of law, namely, whether such a credit is a voluntary payment within the meaning of the statute of limitations. The court lias held that it is not. Moffitt v. Carr, 48 Nebr., 403.
It is recommended that the motion for rehearing be denied.
Duffie and Ames, CC., concur.
By the Court:
For the reasons stated in the foregoing opinion, the motion is denied.
Motion denied.